        Case 1:15-cv-07882-PGG Document 203 Filed 04/03/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEM HINES, PRIAMO FERMIN and
NEFTALI PELLOT, individually and on
behalf of all others similarly situated,
                                                                         ORDER
                           Plaintiffs,
             - against -                                     15 Civ. 7882 (PGG) (RWL)

CBS CORPORATION; CBS TELEVISION
STUDIOS; HILL OF BEANS
PRODUCTIONS, INC.; TIMBERMAN-
BEVERLY PRODUCTIONS, INC.;
SHOWTIME ENTERTAINMENT, INC.;
KIO PAPER PRODUCTS, INC.; ACTION
THIS DAY!, INC.; and RELATIVITY
MEDIA,LLC,
                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On February 5, 2019, Magistrate Judge Lehrburger issued an order granting

approval of the parties' class and FLSA collective action settlement. (See Dkt. No. 202) The

February 5, 2019 order provides that "[u]pon the Effective Date, the action shall be dismissed in

its entirety, with prejudice." (Id. at 21) The Effective Date is defined as "thirty (30) days after

the date of this Order if no party appeals this Order."   ilil at 29)   More than thirty days have

elapsed, and no party has appealed. Accordingly, this action is dismissed with prejudice. The

Clerk of the Court is directed to close this case.

Dated: New York, New York
       April ·3_, 2019

                                               SO ORDERED.

                                                     ~~
                                               Paul G. Gardephe
                                               United States District Judge
